Case 0:21-cv-60223-PMH Document 28 Entered on FLSD Docket 04/15/2021 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION
                                CASE NO. 21-60223-CIV-HUNT

                                      CONSENT CASE

  LISSETTE YOUNG,

                 Plaintiff,

  v.

  SAFE HAVEN PB, Inc.,
  et al.,

             Defendants.
  __________________________________/

                     ORDER APPROVING SETTLEMENT AGREEMENT
                       AND DISMISSING CASE WITH PREJUDICE

         THIS MATTER is before this Court following a April 15, 2021 fairness hearing on

  the Parties’ settlement agreement. Pursuant to the Parties’ consent, this case is before

  the undersigned for all proceedings, including trial and entry of final judgment. See ECF

  Nos. 25, 26.

         This case includes claims under the Fair Labor Standards Act (“FLSA”) for alleged

  violations of the statutory wage and overtime provisions. See 29 U.S.C. § 201, et seq.

  ECF No. 1. Before this Court can dismiss this case and approve a settlement of the FLSA

  claims, the undersigned must scrutinize the settlement and determine that it is a “fair and

  reasonable resolution of a bona fide dispute over FLSA provisions.” Lynn’s Food Stores,

  Inc. v. United States, 679 F.2d 1350, 1355 (11th Cir. 1982). In doing so, courts consider

  various factors, including: (1) the possible existence of collusion behind the settlement;

  (2) the complexity, expense, and likely duration of the litigation; (3) the stage of the
Case 0:21-cv-60223-PMH Document 28 Entered on FLSD Docket 04/15/2021 Page 2 of 3




  proceedings and the amount of discovery completed; (4) the probability of the plaintiff’s

  success on the merits; (5) the range of possible recovery; and (6) the opinions of counsel.

  See Leverso v. S. Tr. Bank of Ala. Nat’l Ass’n, 18 F.3d 1527, 1531 n.6 (11th Cir. 1994);

  see also McHone v. Donald P. Hoekstra Plumbing, Inc., No. 10-CV-60322, 2010 WL

  4625999, at *1 (S.D. Fla. Nov. 4, 2010); Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227,

  1241 (M.D. Fla. 2010). In the end, if the settlement reflects a reasonable compromise

  over FLSA issues that are actually in dispute, this Court may approve the settlement “to

  promote the policy of encouraging settlement in litigation.” Lynn’s Food Stores, 679 F.2d

  at 1354.

         Here, this Court reviewed the Settlement Agreement (the “Settlement

  Agreement”). In scrutinizing the Settlement Agreement, this Court considered the above

  factors, the overall strengths and weaknesses of the Parties’ respective positions, and

  the Parties’ desire to resolve this case sooner rather than later to avoid the costs and

  uncertainty of litigation. The undersigned also considered that Plaintiff’s claims were

  disputed as to liability and amount and that all parties were represented by counsel.

  Lastly, the Settlement Agreement specifies the portion of the settlement amount to be

  paid to Plaintiff as wages and liquidated damages and the amount designated for

  attorney’s fees and costs. Accordingly, this Court finds that the Settlement Agreement is

  a fair and reasonable resolution of a bona fide FLSA dispute.

         In addition, this Court reviewed “the reasonableness of [Plaintiff’s] counsel’s legal

  fees to assure both that counsel is compensated adequately and that no conflict of interest

  taints the amount the wronged employee recovers under a settlement agreement.” Silva

  v. Miller, 307 F. App’x 349, 351 (11th Cir. 2009). Having done so, this Court finds that

                                               2
Case 0:21-cv-60223-PMH Document 28 Entered on FLSD Docket 04/15/2021 Page 3 of 3




  the amount of the settlement proceeds attributable to Plaintiff’s counsel’s legal fees is

  reasonable.

         Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

         (1)    The Parties’ Settlement Agreement is APPROVED, and this case is

  DISMISSED WITH PREJUDICE.

         (2)    The Clerk of Court is directed to CLOSE this case and to DENY any pending

  motions as moot.

         (3)    The Court shall retain jurisdiction to enforce the terms of the agreement for

  sixty (60) days from the date of this Order.

         DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on April 15, 2021.




                                            _____________________________________
                                            PATRICK M. HUNT
                                            UNITED STATES MAGISTRATE JUDGE




  Copies furnished to:
  All Counsel of Record




                                                 3
